Notice of Allowance

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bradford Fritz on 04/20/2022.

Please amend the claims as follows:

1. (Currently Amended) A refrigerator, comprising: 
a camera configured to photograph an item placed in one or more storage spaces; 
a communicator configured to communicate with an information providing system; 
a memory configured to store item information of the item and text information displayed on an exterior of the item; and 
a processor configured to identify the item placed in the one or more storage spaces by recognizing text information included in a photographed image of the item photographed by the camera, and comparing the recognized text information with the text information displayed on the exterior of the item, 
wherein in response to the item placed in the one or more storage spaces not identified in the comparison, the processor transmits the photographed image to the information providing system via the communicator, receives information of the item corresponding to the photographed image from the information providing system via the communicator and stores the received information of the item in the memory.

14. (Currently Amended) An information providing system configured to communicate with one or more refrigerators, comprising: 
a system communicator; 
a system memory configured to store item information of one or more items and text information displayed on an exterior of the one or more items; and 
a system processor configured to receive, via the system communicator, a photographed image of an item which was not identified by the refrigerator, recognize the item in the BIRCH, STEWART, KOLASCH & BIRCH, LLPEHC/BFF/bmApplication No.: 16/575,849Docket No.: 5636-0141PUS1Reply to Office Action of January 10, 2022Page 5 of 13photographed image, and transmit, via the system communicator, item information of the item and text information displayed on an exterior of the item to the refrigerator which provided the photographed image
wherein the system processor is further configured to store a first deep neural network model in the system memory, the first deep neural network model being configured to estimate item information of the item and text information displayed on the exterior of the item based on the photographed image of the item.

15. (Cancelled) 

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: communicator and information providing system in at least claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function.
Communicator is interpreted to cover at least one of the structures provided in [0063] of applicant
specification; and information providing system is interpreted to cover at least one of the structures provided in [0076] and [0079] of applicant specification.

Reasons for Allowance
Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Applicant arguments filed on 04/11/2022 with respect to the combination of references as applied to the rejection of claims 1, 11, and 14 is persuasive. A person of ordinary skill in the art would have not been led, absent impermissible hindsight gleaned from the present application, to somehow modify Oh Min Jin (KR 20140117464 A) in combination with Kim (US 20180276473 A1) to include the limitations of independent claims 1, 11, and 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763